Citation Nr: 1717351	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-09 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for left sacroiliac injury.


REPRESENTATION

Veteran represented by:	Sean D. Cuddigan, Esquire


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to March 1990, from September 1990 to May 1991, and from September 1991 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In May 2013, the Veteran and his spouse testified during a videoconference hearing held before a Veterans Law Judge who is no longer employed at the Board.  A transcript of that hearing is of record.

In December 2013, the Board remanded the issues of entitlement to initial ratings in excess of 10 percent for PTSD and left sacroiliac injury for further development.

In a July 2014 rating decision, the Appeals Management Center assigned 30 and 20 percent disability ratings for PTSD and left sacroiliac injury, respectively, both effective March 24, 2011, the date of the grant of service connection for those two disabilities.  Although increased ratings were granted, the issues remain in appellate status, as the maximum schedular ratings have not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

As noted above, the Veteran had a videoconference hearing in May 2013 held before a Veterans Law Judge who is no longer employed at the Board on the issues of increased ratings for PTSD and left sacroiliac injury.  In September 2016, the Board wrote to the Veteran and informed him that he had a right to another hearing.  In October 2016, the Veteran requested another Board videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing date.  Ultimately, the Veteran must be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his counsel.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




